Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 1 of 74 PageID 18




                                                                EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 2 of 74 PageID 19




                                                                EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 3 of 74 PageID 20




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 4 of 74 PageID 21




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 5 of 74 PageID 22




                                                                EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 6 of 74 PageID 23




                                                                EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 7 of 74 PageID 24




                                                                EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 8 of 74 PageID 25




                                                                EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 9 of 74 PageID 26




                                                                EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 10 of 74 PageID 27




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 11 of 74 PageID 28




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 12 of 74 PageID 29




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 13 of 74 PageID 30




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 14 of 74 PageID 31




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 15 of 74 PageID 32




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 16 of 74 PageID 33




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 17 of 74 PageID 34




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 18 of 74 PageID 35




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 19 of 74 PageID 36




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 20 of 74 PageID 37




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 21 of 74 PageID 38




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 22 of 74 PageID 39




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 23 of 74 PageID 40




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 24 of 74 PageID 41




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 25 of 74 PageID 42




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 26 of 74 PageID 43




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 27 of 74 PageID 44




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 28 of 74 PageID 45




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 29 of 74 PageID 46




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 30 of 74 PageID 47




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 31 of 74 PageID 48




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 32 of 74 PageID 49




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 33 of 74 PageID 50




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 34 of 74 PageID 51




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 35 of 74 PageID 52




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 36 of 74 PageID 53




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 37 of 74 PageID 54




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 38 of 74 PageID 55




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 39 of 74 PageID 56




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 40 of 74 PageID 57




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 41 of 74 PageID 58




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 42 of 74 PageID 59




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 43 of 74 PageID 60




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 44 of 74 PageID 61




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 45 of 74 PageID 62




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 46 of 74 PageID 63




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 47 of 74 PageID 64




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 48 of 74 PageID 65




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 49 of 74 PageID 66




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 50 of 74 PageID 67




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 51 of 74 PageID 68




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 52 of 74 PageID 69




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 53 of 74 PageID 70




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 54 of 74 PageID 71




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 55 of 74 PageID 72




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 56 of 74 PageID 73




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 57 of 74 PageID 74




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 58 of 74 PageID 75




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 59 of 74 PageID 76




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 60 of 74 PageID 77




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 61 of 74 PageID 78




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 62 of 74 PageID 79




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 63 of 74 PageID 80




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 64 of 74 PageID 81




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 65 of 74 PageID 82




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 66 of 74 PageID 83




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 67 of 74 PageID 84




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 68 of 74 PageID 85




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 69 of 74 PageID 86




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 70 of 74 PageID 87




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 71 of 74 PageID 88




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 72 of 74 PageID 89




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 73 of 74 PageID 90




                                                                 EXHIBIT B
Case 6:19-cv-00852-WWB-LRH Document 1-2 Filed 05/03/19 Page 74 of 74 PageID 91




                                                                 EXHIBIT B
